Order entered August 21, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00199-CR
                                      No. 05-15-00221-CR

                           ROBERT WORLEY KYRIAS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court At Law No. 1
                                  Kaufman County, Texas
                        Trial Court Cause Nos. 31131CC, 12CL-1053

                                            ORDER
       The reporter’s record filed in these cases consists of a single volume reporting the

punishment hearing held on February 11, 2015. The record does not include a record of the plea

hearing held on July 14, 2014.

       We ORDER Official Court Reporter Scott Smith to file, within THIRTY days of the

date of this order, a supplemental reporter’s record that will include the plea hearing held on July

14, 2014. In the event no notes are available to transcribe into the requested supplemental

reporter’s record, Smith is ORDERED to file a letter stating that the requested supplemental

reporter’s record cannot be filed.
       We DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to Scott Smith, official court reporter of the County Court at Law No. 1.

                                                    /s/     LANA MYERS
                                                            JUSTICE